Case 1:19-cv-11457-IT Document 113 Filed 05/06/20 Page 1 of 4

UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MASSACHUSETTS

ANYWHERECOMMERCE, INC, and
BBPOS LIMITED,

Plaintiffs,

vs Civil Docket No: 1:19-cv-11457-IT

INGENICO INC., INGENICO CORP.,
and INGENICO GROUP SA,

Defendants.

 

 

OSED| ORDER REGARDING DISCOVERY REQUESTS
SERVED BY DEFENDANTS

 

STIPULATION AND [

By agreement of Plaintiffs AnywhereCommerce, Inc. and BBPOS Limited (collectively,
“Plaintiffs”), as well as Defendants Ingenico Inc., Ingenico Corp., and Ingenico Group SA
(collectively, “Defendants”), and the Court having reviewed the terms of this Stipulation and
Order, and having found the following:

1, On February 12, 2020, Defendant Ingenico Corp. served its First Set of Requests
for Production of Documents to BBPOS Limited and its First Set of Requests for Production of
Documents to AnywhereCommerce, Inc. (together, the “Ingenico Corp. Requests”);

2. On February 27, 2020, Defendant Ingenico Inc. served its First Set of Requests for
Production of Documents to BBPOS Limited and, on March 16, 2020, Defendant Ingenico Inc.
served its First Set of Requests for Production of Documents to AnywhereCommerce, Inc.
(together, the “Ingenico Inc. Requests”);

3. By letter, dated and served on March 27, 2020, Plaintiffs objected to the Ingenico

Inc. Requests pursuant to Local Rule 26.1(c) (the “Objection”);
Case 1:19-cv-11457-IT Document 113 Filed 05/06/20 Page 2 of 4

4. On April 28, 2020, the Court held a conference at the request of Defendants with

respect to the Objection;

5. Upon the conclusion of the conference, the Court permitted Plaintiffs to file a
motion with respect to their Objection no later than May 5, 2020 and Defendants to respond to
such motion no later than May 12, 2020; and

6. Good cause exists for entry of this Stipulation and Order to prevent the unnecessary

expenditure of the parties’ and the Court’s resources and to promote the efficient progression of

discovery;
IT IS HEREBY ORDERED THAT:
l. The Objection has been withdrawn;
2. The Ingenico Inc. Requests will be deemed served on the date of entry of this

Stipulation and Order;

3. Plaintiffs shall have thirty (30) days from the date of entry of this Stipulation and
Order to respond to the Ingenico Inc. Requests, including with objections other than the withdrawn
Objection;

4. Defendants have met their limit with respect to the number of sets of Requests for
Production that may be served pursuant to Local Rule 26.1(c) and, in accordance with Local Rule
26.1(c), may not propound any additional sets of Requests for Production “[u]nless the judicial

officer orders otherwise”; and
Case 1:19-cv-11457-IT Document 113 Filed 05/06/20 Page 3 of 4

5. Subject to the terms of the ESI Protocol and any other stipulations by the parties,
the ESI search parameters agreed to by the parties are intended to locate documents with regard to
both Plaintiffs’ claims and to Ingenico Inc.’s counterclaims, and no revisions shall be made thereto

on account of the Ingenico Inc. Requests.

aes, S/¢ [2020 Bude folio.

JUDGE INDIRA TALWANI

 
Case 1:19-cv-11457-IT Document 113 Filed 05/06/20 Page 4 of 4

INGENICO INC., INGENICO CORP., and ANYWHERECOMMERCE, INC.

INGENICO GROUP S.A.

By their attorneys,

/s/ Nicole J. Benjamin

JOHN A. TARANTINO (BBO #492230)
PATRICIA K. ROCHA (BBO #542348)
NICOLE J. BENJAMIN (BBO #666959)
WILLIAM K.WRAY, JR. (#689037)
Adler Pollock & Sheehan P.C.

One Citizens Plaza, 8"" Floor

Providence, RI 02903

Tel: (401) 274-7200

Fax: (401) 351-4607
jtarantino@apslaw.com
procha@apslaw.com

nbenjamin@apslaw.com
wwray(@apslaw.com

and BBPOS LIMITED,

By their attorneys,

/s/ Daniel Carmeli

MELISSA A. BOZEMAN
OLIVER D. GRIFFIN

PETER N. KESSLER

Kutak Rock LLP

1760 Market Street, Suite 1100
Philadelphia, PA 19103

Tel: (215) 288-4384

Fax: (215) 981-0719
Melissa.bozeman(@kutakrock.com

Oliver.griffin@kutakrock.com
Peter.kessler(@kutakrock.com

DANIEL CARMELI

Kutak Rock LLP

1801 California Street, Suite 3000
Denver, Colorado 80202

Tel: (303) 297-2400

Fax: (303) 292-7799
Daniel.carmeli@kutakrock.com

JONATHON D. FRIEDMANN
ROBERT P. RUDOLPH
Rudolph Friedmann LLP

92 State Street

Boston, MA 02109

Tel: (617) 723-7700

Fax: (617) 227-0313
jfriedmann(@rflawyers.com

rrudolph@rflawyers.com

RICARDO G. CEDILLO
Davis, Cedillo & Mendoza, Inc.
755 E. Mulberry Ave., Ste 500
San Antonio, Texas 78212

Tel: (210) 822-6666

Fax: (210) 822-1151
rcedillo@lawdcm.com

 
